DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Prior arts cited in this office action:
Stadelmeier et al. (US 20120327879 A1, hereinafter “Stadelmeier”)
Ramesh et al. (US 20080298264 A1, hereinafter “Ramesh”)
Lu et al. (US 20030185241 A1, hereinafter “Lu”)


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/07/2022 has been entered.


 Claim Objections
1, 10, 15 and 20 objected to because of the following informalities:  each of the independent claim recites in part “including one or more PLPs” the acronym (PLP) used here is not properly defined in the claims.  Appropriate correction is required.


 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stadelmeier et al. (US 20120327879 A1, hereinafter “Stadelmeier”) in view of Ramesh et al. (US 20080298264 A1, hereinafter “Ramesh”) and in view of Lu et al. (US 20030185241 A1, hereinafter “Lu”).
Regarding claims 5 and 10:
Stadelmeier teaches a transmission device comprising (Stadelmeier [0002], where Stadelmeier discloses an orthogonal frequency multiplexing communication device and transmission method):
a frame configuration circuit configured to generate a frame such that the frame includes signaling data and subframes following the signaling data in a time axis, the subframes being arranged in the time axis, the subframes each consisting of OFDM symbols arranged in the time axis the subframes each including one or more PLPs (Stadelmeier [0007], [0012]-[0013], figs. 1-2, 3, 6; where Stadelmeier discloses generating frames using frame configuration circuitry for transmission a plurality of frames from OFDM symbols, wherein the frame comprises signaling data fallowed by sub-frames in time axis); and
a signal generation circuit connected to the frame configuration circuit to generate a transmission signal based on the frame (Stadelmeier [0009], [0015]-[0015], figs.4,  6, 8, 11, 25; where Stadelmeier discloses transmitter for transmitting the generated signal), the transmission signal being to be transmitted through an antenna, the signal generation circuit comprising a pilot insertion circuit configured to insert pilots in the OFDM symbols (Stadelmeier [0009], [0015]-[0015], figs.4,  6, 8, 11, 25; the signal is transmitted wirelessly through antennas), wherein each of the OFDM symbols is one of a subframe boundary symbol and a data symbol, the subframe boundary symbol being provided at  least one of a head or a tail end of the OFDM symbols in the time axis(Stadelmeier [0018], [0022], [0026], [0115], [0137]-[0138]. Figs. 11 and 12; where Stadelmeier discloses using preambles as boundaries which can be at the beginning or at the end).
Contrary to applicant assertion T-2 frames as discloses by Stadelmeier are formed using frames in a super frames and the frames are formed using a PLP or a plurality of PLP. 

Stadelmeier fails to explicitly teach wherein a number of pilots in the boundary symbol being greater than a number of pilots in the data symbol.
However, Ramesh teaches a method and apparatus for channel estimation in a transmit diversity environment teaches Generally, in such contexts, the number of antenna-specific pilots is greater in the preamble portion of the downlink frame than in the data portion, thus the preamble portion of the signal constitutes a relatively pilot rich signal in comparison to the data portion of the signal (Ramesh [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the number of pilots in the subframe boundary (preamble) greater than that in the date, as taught by Ramesh, since having more pilot in the data payload would decrease the amount of data that can be transmitted.
Stadelmeier in view of Ramesh fails to explicitly teach wherein the subframes are provided according to a configuration of the antenna.
However, Ramesh teaches transmission of the frames can be done based on the antenna configuration such as multi-antenna transmission scheme or non-multi-antenna scheme (Ramesh [0007]-[0008], [0013]). Furthermore, Lu teaches  wireless network scheduling data frames including physical layer configuration, wherein frames/subframes are transmitted (transmitted) according to a configuration of the antenna  such as single input single output (SISO) frame or ( Lu [0043], [0045],  [0052]-[0054], claims 1 and 7).
Therefore, taking the teachings of Stadelmeier, Ramesh and Lu as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use frames/subframes that corresponds to device antenna configuration, in order to increase system performance by using frames/Subframes for SISO when both the transmitter and the receiver devices can only use SISO, using MIMO when both the transmitter and receiver devices can use MIMO, or use MISO when one device can use one antenna while the other can use multiple antenna, to increase efficiency and flexibility (Lu [0017]).
Regarding claims 6 and 11:
Stadelmeier in view of Ramesh and in view of Lu teaches wherein whether or not the boundary symbol is provided in each subframe is independently selectable for the each subframe (Stadelmeier [0016], [0026], and [0118], where Stadelmeier discloses the pilot pattern and or MIMO mode can be selected independently).
Regarding claims 7 and 12:
Stadelmeier in view of Ramesh and in view of Lu teaches wherein whether or not the subframe boundary symbol is provided at the head of the OFDM symbols in the time axis is independently selectable for the each subframe, and
wherein whether or not the subframe boundary symbol is provided at the tail end of the OFDM symbols in the time axis is independently selectable for the each subframe (Stadelmeier [0016], [0026], [0118], where Stadelmeier discloses the pilot pattern and or MIMO mode can be selected independently).
Regarding claims 8 and 13:
(Stadelmeier [0009], [0015]-[0015], [0037], [0107], [0138], figs.4, 6, 8, 11, and 25).
Regarding claims 9 and 14:
Stadelmeier in view of Ramesh and in view of Lu teaches wherein the signaling data is provided for signal detection and frequency synchronization by a reception device configured to receive the transmission signal (Stadelmeier [0137], [0051], [0107], figs.4, 6, 8, 11, and 25).
Claims 15-24 are the receivers counterpart or claims 5-14 rejected above and the cited reference teaches corresponding receiver for receiving the transmitted signal. Therefore, claims 15-24 are rejected on the same grounds since it would have been obvious to have a corresponding receiver for receiving the transmitter in the system of Stadelmeier in view of Ramesh to complete the transmit and receive communication system. 
Regarding claims 25, 27, 29 and 31:
Stadelmeier in view of Ramesh and in view of Lu teaches wherein the subframes each contain at least one PLP (Stadelmeier [0037], [0107],[0051],  figs. 3, 4 and 9, where Stadelmeier discloses that frames in a superframe or subframes in a frame contains at least one PLPs).
Regarding claims 26, 28, 30 and 32:
Stadelmeier in view of Ramesh and in view of Lu teaches wherein the subframes include a first subframe containing at least two PLPs (Stadelmeier [0037], [0051], [0107], figs. 3, 4 and 9, where Stadelmeier teaches the subframe can contains at least 2 PLPs, common PLPs and data  PLPs type 1 and data PLPs type 2).
Regarding claim 33-36:
Stadelmeier in view of Ramesh and in view of Lu teaches wherein the subframes include a SISO subframe, a MISO subframe and a MIMO subframe (Stadelmeier [0016]-[0017], [0030]; Ramesh [0002]; Lu [0043], [0045],  [0052]-[0054], claims 1 and 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        March 22, 2022